Citation Nr: 0932705	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  97-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. What evaluation is warranted for keratoses and recurrent 
skin rashes from July 1, 1993?

2. What evaluation is warranted for gynecomastia, with 
excision of a right breast mass, from July 1, 1993?

3. What evaluation is warranted for a lump of the left chest 
from July 1, 1993?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which, in pertinent part, 
granted service connection for keratoses with recurrent skin 
rashes; gynecomastia, status post removal of a mass from the 
right breast; and a lump of the left chest, each evaluated as 
noncompensable from July 1, 1993. The Veteran filed a notice 
of disagreement with the aforementioned decision.

In a June 1996 rating decision the rating for keratoses with 
recurrent skin rash was increased to 10 percent disabling 
effective from July 1, 1993. In addition the noncompensable 
ratings assigned for gynecomastia, with excision of a right 
breast mass, and a lump of the left chest were confirmed.

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a Veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection.

The case was remanded by the Board in October 2004, and 
November 2008 for additional development and is now returned 
for adjudication.


FINDINGS OF FACT

1. Since July 1, 1993, the keratoses and recurrent skin 
rashes have not involved an area exceeding 12 square inches; 
the disorder is not manifested by evidence of exfoliation, 
exudation, constant itching, extensive lesions, or marked 
disfigurement; less than 20 percent of the entire body or of 
the exposed areas are affected; no systemic therapy has ever 
been required; and there is no evidence that the disorder 
causes any functional impairment. 

2. Since July 1, 1993, gynecomastia, with excision of a right 
breast mass has not been manifested by a deep scar; or a 
poorly nourished, tender and painful, unstable, or painful on 
examination superficial scar; and it has not been manifested 
by a superficial scar covering an area of 144 square inches 
(929 sq. cm.); or, a scar that causes any limitation of 
function.

3. Since July 1, 1993, a left chest lump has not been 
manifested by a deep scar; or a poorly nourished, tender and 
painful, unstable, or painful on examination superficial 
scar; it has not been manifested by a superficial scar 
covering an area of 144 square inches (929 sq. cm.); it has 
not been manifested by a scar causes any limitation of 
function; it has not been manifested by exfoliation, 
exudation or itching; less than 5 percent of the entire body 
or of the exposed areas has been affected; and no more than 
topical therapy has been required within the past 12 months.


CONCLUSIONS OF LAW

1. Since July 1, 1993, the criteria for an initial rating in 
excess of 10 percent for keratoses and recurrent skin rashes 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805, 7806 (2002). 38 C.F.R. §§ 3.102, 
3.159, 3,326, 4.1, 4.7, 4.10, 4.20, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805, 7806 (2008).

2. Since July 1, 1993, the criteria for an initial 
compensable rating for gynecomastia, with excision of a right 
breast mass have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805, 7806 (2002). 38 C.F.R. §§ 3.102, 3.159, 3,326, 
4.1, 4.7, 4.10, 4.20, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7806 (2008).

3. Since July 1, 1993, the criteria for an initial 
compensable rating for a left chest lump have not been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805, 7806, 7819 (2002). 
38 C.F.R. §§ 3.102, 3.159, 3,326, 4.1, 4.7, 4.10, 4.20, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, 7819 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned and the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate the claims, and as 
warranted by law, affording VA examination.  He was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service, 
private, and VA medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1. Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings. 
Fenderson, 12 Vet. App. At 126.

VA changed the rating criteria for skin disabilities during 
the course of this appeal. A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation. Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). As the effective date for the 
initial assignment of a disability rating for the Veteran's 
disability is July 1, 1993, the date he retired from service, 
the Board will consider both the former and current criteria 
for rating his skin disorders.

The analysis in the following decisions are therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

At a February 2008 VA dermatitis examination the Veteran's 
claims file and medical records were reviewed.  The Veteran 
reported a history of keratosis and recurrent skin rashes 
since Vietnam which progressively worsened.  Since 1970 he 
has been treated with surgery and cryotheraphy for removal of 
cysts, skin tumors, and keratosis.  He could not remember 
names of doctors or doses of medication prescribed.  Post 
service, he underwent surgery in 1996 for melanoma.  He 
reported itching, rashes, and scaling.  He used topical 
medications. There were no systemic symptoms and no 
corticosteroid or immunosuppressive medications were used.  
The examiner noted keratosis of the back measuring from 0.1 
to 0.5 centimeters in diameter; and excoriated rash on the 
forearms.  No other skin abnormalities were noted.  The 
affected exposed areas were less than 5 percent.  The 
percentage of total body area affected was greater than 5 
percent but less than 20 percent.  The diagnosis was 
keratosis, dermatitis.

In a May 2008 VA dermatitis examination the Veteran reported 
a left breast mass in July 1993 which was surgically removed.  
The Veteran still claimed a small nodule in the area were the 
lipoma was removed.  He also reported a right breast mass in 
1978.  This was surgically removed in 1988 and diagnosed as a 
benign gynecomastia.  Another benign mass was excised in 
1993.  He currently complained of disfigurement as a result 
of surgical scars.

The examiner noted a normal left breast.  There was some 
nodularity on palpation round the aureolar of the left breast 
which was probable fibrous tissue. Examination of the right 
breast revealed residuals of breast surgery.  There was a 
nontender and depressed linear scar below the nipple 
measuring 2.5 cm.  The examiner noted no significant problems 
caused by either disorder which affected the Veteran's usual 
occupational or daily activities.  

Analysis

As noted, regulations for the evaluation of skin disabilities 
were revised during the pendency of this appeal, effective on 
August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002). The 
regulations for the evaluation of skin disabilities were 
again revised effective October 23, 2008. However, the Board 
notes that the latter revisions are not applicable in this 
case and apply only to new applications for benefits received 
by VA on or after October 23, 2008. See 73 Fed. Reg. 54708 
(September 23, 2008).

The timing of this change requires the Board to first 
consider the claims under the old regulations for any period 
prior to and after the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether an increased rating is 
warranted under the new criteria.

Prior to August 30, 2002, the Veteran's skin conditions were 
rated under 38 C.F.R. § 4.118.  Under that regulation, 
superficial, and poorly nourished scars, with repeated 
ulceration; as well as scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2001).

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001), other 
scars were rated on limitation of function of the part 
affected.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001), 
provided a noncompensable rating when eczema was manifested 
by slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  Where there was 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation was 
assigned.  A 30 percent evaluation was assigned when there 
was exudation or constant itching, extensive lesions, or 
marked disfigurement.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2001) benign 
new growths of the skin were rated as scars, disfigurement, 
etc.  Otherwise, the disorder was to be rated as eczema, 
depending on the location, extent, and repugnant or otherwise 
disabling character of manifestation.

Under the revised criteria in effect August 30, 2002; the 
Veteran's skin conditions may be rated under Diagnostic Codes 
7801, 7802, 7803, 7804, 7805, 7806, and 7819. 

Diagnostic Code 7801 provides that a 10 percent rating is in 
order for scars involving areas other than the head, face, or 
neck that are deep or that cause limited motion.  Where there 
is involvement of an area or areas exceeding 6 square inches 
(39 sq. cm.) a 10 percent rating was assigned.  Where the 
disorder involves an area or areas exceeding 12 square inches 
(77 sq. cm.) a 20 percent evaluation is assigned.  

Note (1) provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion. In an area or areas of 144 square 
inches (929 sq. cm.) or greater warrants a 10 percent 
evaluation. Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. Diagnostic 
Code 7802 (2008).

Diagnostic Code 7803, Scars, superficial, unstable; and 
Diagnostic Code 7804, Scars, superficial, painful on 
examination both warrant a 10 percent evaluation. Diagnostic 
Codes 7803, 7804 (2008).

Diagnostic Code 7805, Scars, other is rated on limitation of 
motion of the affected part.  Diagnostic Code 7805 (2008).

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling. Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling. Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling. 
Diagnostic Code 7806 (2008).

Diagnostic Code 7819, Benign skin neoplasms. Under this code 
the condition is rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), 
or impairment of function; or as dermatitis (DC 7806), 
depending upon the predominant disability. Diagnostic Code 
7819 (2008).

a. Keratoses and recurrent skin rashes

The Veteran's keratoses and recurrent skin rashes are 
evaluated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

The February 2008 VA examination shows that any skin rash was 
not very prominent. The examiner noted keratosis of the back 
measuring from 0.1 cm to 0.5 cm in diameter; and excoriated 
rashes on the forearms. The Veteran used no corticosteroid or 
immunosuppressive medications. The percent of exposed areas 
affected were less than 5 percent, and the percent of total 
body area affected was greater than 5 percent but less than 
20 percent.  

The file contains extensive and duplicate treatment records 
which show that the Veteran is regularly monitored for his 
melanoma.  However, the evidence of record fails to reveal 
any evidence that pathology caused by his service connected 
keratoses and recurrent skin rashes includes exfoliation, 
exudation or constant itching.  There are no extensive 
lesions, and marked disfigurement is not noted. The evidence 
fails to reveal that the keratoses and recurrent skin rashes 
have ever involved 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected.  The records reveal 
no use of systemic therapy such has ever been required.  
Finally, the evidence of record does not show any functional 
impairment due to the skin disorder. Therefore, a rating in 
excess of the current 10 percent rating for keratoses and 
recurrent skin rashes for any time period from July 1, 1993 
is not warranted.  

b.  Gynecomastia, with excision of a right breast mass

The Veteran's gynecomastia, with excision of a right breast 
mass is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7805, Scars, other which is rated under limitation of 
function of the affected part.   

The May 2008 VA dermatitis examination revealed a nontender 
and depressed linear surgical scar below the right nipple 
measuring 2.5 cm.  There were no significant problems caused 
by the right breast disorder which affected the Veteran's 
usual occupational or daily activities.  

Hence, the evidence of record fails to reveal any evidence 
that pathology caused by the Veteran's gynecomastia includes 
a superficial, poorly nourished scar, with repeated 
ulceration; or a tender and painful superficial scar on 
objective demonstration.  Likewise no limitation of function 
of the right breast was shown by examination.  Therefore, a 
compensable rating is not warranted under Diagnostic Codes 
7803, 7804, or 7805 (2001).  Further the evidence of record 
fails to reveal any evidence that pathology caused by the 
Veteran's gynecomastia, with excision of a right breast mass 
included a deep scar; a superficial scar covering an area of 
144 square inches (929 sq. cm.); a superficial, unstable 
scar; or superficial scar painful on examination; or a scar 
that caused any limitation of function of the right breast. 
Therefore a compensable rating is not warranted under 
Diagnostic Codes 7801, 7802, 78033, 7804, or 7805 (2008).  

Therefore, the Board finds that a compensable rating is not 
warranted for gynecomastia, with excision of a right breast 
mass for any time period from July 1, 1993.

c. Lump of the left chest

The Veteran's left chest lump is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, benign skin neoplasms.  

At a May 2008 VA dermatology examination the examiner noted a 
normal left breast.  There were some nodularity on palpation 
around the aureolar of the left breast. The examiner noted no 
significant problems caused by the left breast condition 
which affected the appellant's usual occupational or daily 
activities.  

Hence, the evidence of record fails to reveal any evidence 
that pathology caused by the left chest lump includes a 
superficial, poorly nourished scar, with repeated ulceration.  
No pertinent scar is shown to be tender and painful on 
objective demonstration.  Likewise no limitation of function 
of the left breast was shown by examination.  Therefore a 
compensable rating is not warranted under 38 C.F.R. § 4.118.

The claims are denied.


ORDER

An initial rating in excess of 10 percent for keratoses and 
recurrent skin rashes for any period from July 1, 1993, is 
denied.

An initial compensable rating for gynecomastia, with excision 
of a right breast mass, for any period from July 1, 1993, is 
denied.

An initial compensable rating for a left chest lump, for any 
period from July 1, 1993, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


